DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopen Prosecution
	A Quick Path IDS (QPIDS) filed by Applicant on 10/05/2021 disclosed a reference that required reopening prosecution.  The Examiner was unsuccessful in reaching Applicant by telephone before and after reopening prosecution.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) & 35 U.S.C. 102(a)(2) as being anticipated by Huang et al., (US 2008/0053713), hereinafter Huang.

Regarding claim 1 Huang discloses an electronic device (Fig. 2C, at 20) comprising: a housing (paragraph 0029 “includes a housing”) including a first plate (Fig. 2C, at 21 front cover), a second plate (Fig. 2C, at 22 bottom of back cover) facing away from the first plate, and a side housing (Fig. 2C, at 210 

    PNG
    media_image1.png
    507
    731
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    513
    534
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    231
    347
    media_image3.png
    Greyscale


								                            Fig. 1A


 	Regarding claim 14 Huang further discloses the electronic device of claim 1, wherein the conductive structure includes a metal plate wherein the first conductive portion, the second conductive portion, and the third conductive portion integral with each other (Fig. 2C, at 16).

 	Regarding claim 16 Huang further discloses the electronic device of claim 1, wherein an end of the first conductive portion or an end of the second conductive portion is joined with the first PCB using a conductive material (Fig. 2C, at 16 and 23 via 236).
 	
 	Regarding claim 19 Huang further discloses wherein the electronic device of claim 1, wherein the third conductive portion is disposed between the FPCB and the first PCB (Fig. 2C, at 16 is between 12 and 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Ericsson (CN 108604722), hereinafter Ericsson.

Regarding claim 13 Huang does not disclose further discloses the electronic device of claim 1, wherein the third conductive portion is spaced apart from the first PCB. XX
	Ericsson discloses the electronic device of claim 1, wherein the third conductive portion is spaced apart from the first PCB (Fig. 1, at 2). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device disclosed by Huang in accordance with the teaching of Ericsson regarding conductive portions spaced apart from PCBs in order to provide a transition device that can be used for different circuit arrangements (passive as well as active), one or more MMICs of arbitrary size (i.e. also including large MMICs), and even more generally many different kinds of circuits operating at millimeter or sub-millimeter wave frequencies, including hybrid circuits, RF circuits (Ericsson, see “Disclosure of Invention” at paragraph 0006).

Allowable Subject Matter

Claims 2-11, 15, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 2, patentability exists, at least in part, with the claimed features of an antenna structure comprising at least one antenna electrically coupled to the second end and disposed between the first plate and the second plate, the antenna structure including: a second PCB 
 	Mow and Xia – both of record – and Huang – cited above - are all cited as teaching some elements of the claimed invention including a housing, a PCB, an FPCB, a first ground layer, a second ground layer, a first plate, a second plate, a conductive structure, and a display.  
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 15, patentability exists, at least in part, with the claimed features of wherein the FPCB includes at least one region in which the second ground layer is partially exposed, and wherein a conductive material is disposed between the at least one region and the third conductive portion.
 	Mow and Xia – both of record – and Huang – cited above - are all cited as teaching some elements of the claimed invention including a housing, a PCB, an FPCB, a first ground layer, a second ground layer, a first plate, a second plate, a conductive structure, and a display.  
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 17, patentability exists, at least in part, with the claimed features of a first recess comprising a metal disposed at the first position of the first ground layer and including a recess through which the first conductive portion is partially inserted; and a second recess comprising a 
 	Mow and Xia – both of record – and Huang – cited above - are all cited as teaching some elements of the claimed invention including a housing, a PCB, an FPCB, a first ground layer, a second ground layer, a first plate, a second plate, a conductive structure, and a display.  
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 18, patentability exists, at least in part, with the claimed features of wherein the FPCB is disposed between the third conductive portion and the first PCB.
 	Mow and Xia – both of record – and Huang – cited above - are all cited as teaching some elements of the claimed invention including a housing, a PCB, an FPCB, a first ground layer, a second ground layer, a first plate, a second plate, a conductive structure, and a display.  
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 20, patentability exists, at least in part, with the claimed features of a metal cover disposed between the first PCB and the FPCB and electrically coupled to the first ground layer, and a metal sheet electrically coupled to the metal cover.  

 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The IDS filed by Applicant on 10/05/2021 discloses an ISR with additional references considered relevant to the current matter.  The Examiner makes particular reference to the Huang reference identified in the IDS and relied upon for the current rejection.
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E LOTTER/Primary Examiner, Art Unit 2845